Case 1:21-cv-11291-IT Do
age 10f6

Pro Se 1 (R,
(Rev. 09/16) Complaint for a Civil c.
ase

; FILED
UNITED S

TATES DISTRI

> Gh GOURTy 1: a9
District of Massachusetts {: 9 P!07
v9, DiStRICT COUR

"UCT OF Hise
Case No.

     
   

Jf,
cat ax ey
a 4 5 ‘e wi .
(Write the full name ofeach inti

If the Plaintiff who is fili i
ihe names of all the plaintiffs il who is filing this complaint.
€ write "see attached” nnot fit inthe space above

” in th
Page with the full list of names. ) Space and attach an additional

 

      

(to be filled in by the Clerk's Office)

im
es;
}
fy
Co
CoE Ww

Jury Trial: (check one) [XK] ves [No

C&r Meh | ~v
NA y D,

fran ces Vie

on 3 me on
PQ. OD if be feet e 3
(5 apis ae om

Nee Ne ee ee Ne

Commo , m
Mon Weal th of Mass achasetts

 

. Defendant(s)

(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in ihe space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

  

needed. bo PAL. ~ So. Of )
Name “UA : ~~
Street Address |
City and County
State and Zip Code
Telephone Number

E-mail Address

B. The Defendant(s)

whether the defendant is an
individual defendant,

Provide the information below for each defendant named in the complaint,

izati jon. For an
individual, 4 government agency, an organization, of a corporation

a . 4. _
include the person's job or title (if kown). Attach additional pages if neede -
 

Case 1:21-cv-11291-IT Document 1 Filed 08/05/21 Page 2 of 6

A arces”

DBA: Kristen wotesh KY
Star health we dical Tawi ly cehte\
lo (6 SOU; mA Sete

Fail Aiver MA, 0272 |

Bwis tol Count Sherert

Hoo FAunce Zorhev Pood
orth Dar mouth MA. OATH?)
PhoheCSa9- 99S~ 6Y 00

\ews/

Victo vk Melen <7 CHAU
CPro~se)
Case 1:21-cv-11291-IT Document 1 Filed 08/05/21 Page 3 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. |

 

 

 

 

Name Frances EK Viera Rodwigne%
Job or Title (if known)

Street Address ly | lH ATS raves srty 3 = W

City and County FA (iL thi yer.

State and Zip Code NM LA OnV2% 3

 

Telephone Number Ay Ef S149- 4 2 U G
E-mail Address (ifknown) ~ yO

 

Defendant No. 2

 

 

 

 

 

 

Name Carmen M: lhojy: Gn 2
Job or Title (known)
seat Adres {1 flerdreves <b 3-W
City and County Fall River
State and Zip Code iv. LA . : 9 4% 3
Telephone Number TTu- S20 «6 Suc

| 7

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

Name Byistol Supevior distvict Gourt
Job or Title (ifknown) PA. Thomas M (Quinn TO

Street Address LYS Ss. Math st. JS LE >22ADO

City and County Brigftol Fall Aiver

State and Zip Code Massachusetts OATH

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

 

 

 

 

Name C. Pp, C, 3

Job or Title (if known) A to y ty P ublic LA WwW

Street Address {9 » a N MAIN sil, $ + 6-205
City and County (Bris te]) FAI Pai VEY

State and Zip Code MESSQO Chu SE KES , 0277] 26

 

Telephone Number S QO 9 — E715 ~ q Y 5 [

E-mail Address (if rown)

 

Page 2 of 5
Case 1:21-cv-11291-IT Document1 Filed 08/05/21 Page 4 of 6

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[| Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal as, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. US j nyo e d .  o |
ay, KOE occu mMEents = ries ina Le

number or Birth Cert fe Wis , Sata 5 feuva +)

Fe; laa: , trecyrvi>s Ordaer Vala tio h oe

Feseral jaw such as Praad r

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

lL. The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, fname) , is a citizen of the
State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) ; is incorporated

 

under the laws of the State of (name) ,

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2, The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is acitizen of
the State of (name) . Oris acitizen of

 

(foreign nation)

 

Page 3 of 5
1rd SHS poh oaon eosin Figoyosrs Hs e ot 4 say
§ $0 p adeg AMA WS gi om = AtuUno2 494g bo +AN9D

H OSWUIMVS50y
ag aM+t 2g 2p Vyima Woy 2s HOy euy Sobrmg
FAVE Bd WY 9A9S9G AMM4 LOU} 3999 50y

Oo
woyyor a \? NET pg +P4 5 ¥44 My +o +ANO3 919AV4OW 244 oL
+ 4 FIAM WY 4s724O7 Avy) 41 MOWM O | -sofeuep Kouow camund

Jo Jenjor 0} papijua ore nod We]O NOA suOseal ay} puke ‘s}uNOUWe sy) ‘poule[o sesewep Arepduaxa Jo aantund
Aue apnpouy “sjuNoWe assay} Joy siseq ay} pue paBaye sjoev ayy 10} powliejo sadewep fenyoe Aue Jo sjunowe ayy
apnjou] “aul yuasaid au ye SumUNUOD aie padayye s#uoIM oy} yey) Burwsreyo 10 siseq Aue apnjouy ‘syoumBre
[e8a] syeu! OU Od “Japso 0} LINGO at syse JytuIEyd ayy Jaljas Joyo 10 soBeuep yeym ATastoaid pue Apatsq aeIg

PIPU

 

PMPAt + 1 YumMt Be yony mS, 2SUO2
wu ToC METM P1d29d sruyo oF SEYPMANIOR AUK PAID O4 ZID0
“+ Pepuod y 41 MOH ea F91 A AMT PSNOWU WHA IMD YI SoM

SHUM WEP |DneSAPd AMA PSYPPHSPMAPD D UOLTOYN SY] Ly W UE

‘papacy jf saded jeuontppe yoeny ‘ydesdered oyesedas v uy UNe]D Yous Jo JusWAjE}s UIe[d pure LOYs B aM

PUR WIR[d Yous JOqUINU “po}lasse Ss] WTe[D aUO Tey} SLO J] “JONPUOD JO JUSWeA[OAUT yeT] JO sooetd pue salep ay}
Sulpnyjoul ‘sIYysis syuTEld ayy payepola JO wey JyUreyd oy} pasned yeu} pip juepustap Yous yeyM pueE paafoaul
Sem JUepUajap Yoes MOY aye1g “WYSnos Jaljas Jojo Jo sasewep ayy 0} payyue si Jynurefd yows yeyy Sumoys sioey
ay} aqissod se A[atiq se ajeig ‘sJusWINGIe [eSa] oye OU OG “WIETO ay} Jo JWauTeye)s UTE puv WOYs v aiLAY

HAD Jo JWaura}eIS

 

:(ujojdxa) asnedaq ‘LUND JO S}SOd PUL JSala}UI SuIUNOD Jou ‘QO0'SZ$ Ue} a1OUI SI-ayeIS
12 JUNOWE ay] JO SAMO JURpUajap sy} SUNTETD JZHUIEld ayy yUNOWE oyj-AsJOAOMUOD UI JWNOWE sy L,

ASIQAO.NUOD Ul UNOUTY UL €

(juopuafap pouoyippy yova 4of uolpULLOfiul BUDS
ayj Suipiaoad a8pd jouoyippo uv yooqio ‘jumjdiuo. ay ui patuvu s1 juopuafap auo uny asou ff)

 

(aunu) Ut ssaulsng JO soeyd jedroutid si sey pue

 

‘ (wotou uB1220f) JO SAE] BY} JapuN poyelodiooul st 10

 

(aun) JO SJB1g os} Ul ssouIsng Jo aoejd yediourid

 

 

si sey pure ‘ (auiDu) JO aye SY] JO SMUT OY}
Japun payesodioout st * fowpu) Yuepuayap oy
uonelodios B SI Juepuayap oy) JT q

mW

 

SED [IAI & 10F wurefdwod (91/60 “Aea) | 3S Od
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case
there Witnesses ang there false tes ts mohy on the CBS € Beitg
Ayn chtion FT osK the honerble Feleral couvt of uwnitedstate

me 1S Be cing C Rhee milloh and Five hundsyed thesand
“peer a Ws PhisicalgDarmade constd B¥ine

ollers

  

Case 1:21-cv-11291-IT Document1 Filed 08/05/21 Page 6 of 6

SToYV B crme Bats

chins ches

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: _ 1/3 ly 2 l

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 
 

ro~Se)
ed Crar( Pro~Se)

 

ictov L. Mele,

 

 

 

 

 

 

 

 

Page 5 of 5
